DETAILED ACTION
Disentanglement of Fibers 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelsey (US20180338654 A1).
Regarding claim 1, Kelsey teaches  
(agitator body 40, figure 2) comprising a shaft defining a rotational axis (longitudinal/pivot axis 20, figure 1) about which the rotor is rotatable and rotor elements (para 0050, 0073) supported on the shaft to define grooves (slit openings/channels 56, figures 3-5); tongs (cutting blade 50 and stationary teeth 60, figure 3b; para 0050-0051) disposed in the grooves to occupy and move between first positions at which the tongs are retracted from the grooves and second positions at which the tongs are engaged in the grooves to disentangle fibers from the rotor; and 
an actuation system configured to bias the tongs toward the first positions and actuatable to drive the tongs into the second positions (para 0055)
Regarding claim 2, Kelsey teaches rotor elements (slit openings/channels 56, figures 3-5) each comprise conical sections.	Regarding claim 3, Kelsey teaches rotor further comprises brushes (bristles 42) attached to each of the rotor elements (para 0039-0043,0054).
Regarding claim 4, Kelsey teaches grooves have flat- bottomed V-shapes (see slit openings/channels 56, figures 3-5).
Regarding claim 5, Kelsey teaches respective widths of each of the tongs (see cutting blade 50 and stationary teeth 60, figures 3-5) are a substantial fraction of respective widths of corresponding ones of each of the grooves (slit openings/channels 56, figures 3-5).
(figures 12-13) spring-loaded to close with the tongs occupying the first positions and to open with the tongs occupying the second positions (para 0063, 0069).
Regarding claim 7, Kelsey teaches the actuation system is spring-loaded to bias the tongs toward the first positions (para 0063-0069).
Regarding claim 8, Kelsey teaches the actuation system comprises a button configured to be pushed to actuate the actuation system (para 0065).
	Regarding claims 9-17, Kelsey teaches all the elements addressed in claim 9-17, it is noted claims 1-8 and 9-17 share most of the claimed features, therefore the same rejection applies. Additionally Kelsey teaches a housing (cleaning head frame 13, figure 2)
	Regarding claim 18, Kelsey teaches 
	identifying that fibers are entangled in the rotor; actuating an actuation system configured to bias the tongs toward the disengaged positions such that the actuation system drives the tongs into the engaged positions; and de-actuating the actuation system (see para 0055; there are three types of actuation one of the types of actuation is due to user input, so an user would identify the fibers are entangled and press button or foot pedal to start sliding tooth bar depress to stop).
	Regarding claim 19, Kelsey teaches repeating the actuating and the de-actuating until fiber disentanglement is confirmed (para 0055).
	Regarding claim 20, Kelsey teaches the rotor assembly is activatable and continually activatable during the identifying, the actuating and the de- actuating (para 0055).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 11076731 B1) teaches a vacuum cleaner with a cleaning module that has a cutting unit that removes hair that entangled in a brush unit. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723